Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
Declaration
The Reissue Declaration filed February 4, 2021 is objected to because the second inventor has not signed next to his name.  See page 2 of the declaration where it appears that Evan S. Dundas has signed in the third box for a joint inventor instead of the first box which includes the name and other information for a joint inventor.  
Because the signature appears in an otherwise blank box, the declaration does not clearly identify the person signing.
See MPEP 325 and 37 CFR 1.4.
The error statement in the declaration is acceptable.

Drawings
The drawings are objected to because of the following inconsistencies:  
The lead line from the reference character 38 points to a cylindrical part on the swiveling member in figure 2B, but in figures 1A, 1B, 3, 4, 16A, and 16B, the lead line from reference character 38 points to a cylindrical member disposed on top of the member 38 shown in figure 2B.  As such, it is impossible to determine accurately which element in these figures is considered to be the coupler 38.

The reference character 84 is also inconsistently placed in figures 5, 6, and 17.

Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.

Specification
The amendments to the specification have been entered.  

Claim Rejections - 35 USC § 251
Declaration
Claims 1-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

New Matter
35 U.S.C. 251(a) states that no new matter shall be introduced into the application for reissue.
Claims 9-15 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The recitation of the sling being “coupled to the hose” as recited in claim 9 is not supported by the subject ‘920 patent and is therefore considered to be new matter.  
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 4, 5, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the “opening” lacks antecedent basis.
In claim 5, the use of parentheses renders the claim indefinite because it is not clear if the subject matter within the parentheses is being claimed or not claimed.  Further, the use of parentheses effectively creates a range within a range limitation.  For example the “entrance angle” would appear to be more specific than the plain “angle,” and therefore the metes and bounds of the claim cannot be ascertained.
Claim 10 is indefinite because it is unclear if the swiveling base set forth in line 2 is the same as the swiveling base in line 4, or if two different swiveling bases are being inferentially recited.

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1, 2, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schave (U.S. Patent 6,049,658 to Schave et al., cited by Applicant).
With respect to claim 1, Schave discloses a hose holder system, comprising:
a wheeled vehicle comprising a melter 38 configured to melt a crack repair material;
a hose 22 coupled with the melter through an attachment point and configured to convey the melted crack repair material;
a dispenser 24 coupled with an end of the hose and configured to dispense the melted crack repair material into a crack;
a rigid holder 76 coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section as shown in figures 1 and 2; and
a sling 74 formed of a material and coupled around at least a portion of the hose.
With respect to claim 2, the sling is configured to hold a portion of the hose in a position substantially parallel with a ground as shown in figures 1 and 3.
With respect to claim 9, the hose holder system of Schave comprises:
a wheeled vehicle comprising a melter 38 configured to melt a crack repair material;
a hose 22 coupled with the melter through an attachment point and configured to convey the melted crack repair material;
a dispenser 24 coupled with an end of the hose and configured to dispense the melted crack repair material into a crack;
a rigid holder 76 coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section; and

With respect to claim 15, Schave discloses a hose holder system comprising:
a wheeled vehicle comprising a melter 38 configured to melt a crack repair material;
a hose 22 coupled with the melter through an attachment point and configured to convey the melted crack repair material;
a dispenser 24 coupled with an end of the hose and configured to dispense the melted crack repair material into a crack;
a rigid holder 76 coupled to the hose, the rigid holder comprising a substantially vertical section and a substantially horizontal section; and
a sling 74 coupled to the  substantially horizontal section, wherein the sling is configured to hold the hose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schave in view of Sterner.
Schave is applied with respect to claims 1, 9, and 15 above.  The portion of the hose of Schave which is supported by the sling 74 might not be considered to be 
Sterner (U.S. Patent 5,006,012; cited by Applicant) a road repair machine including a wheeled vehicle comprising a melter, a hose 24 coupled to the melter a dispenser 22 coupled to the hose a rigid holder 26 comprising a substantially horizontal section and a vertical support and a sling 32 coupled around at least a portion of the hose.  
From this teaching, with respect to claim 2, those of ordinary skill in the art at the time of filing would have found it obvious for a portion of the hose of Schave to be held in a position substantially parallel to a ground by the sling, such as shown in figure 2 of Sterner, in order to provide more clearance around the vehicle for the operator to maneuver while filling cracks in the road.
With respect to claim 4, the hose of Sterner extends from an opening in a direction substantially perpendicular to the ground as shown in figure 1.  It would have been obvious for the hose of Schave to extend vertically in the same manner to move it out of the way of an operator.
With respect to claim 5, the angles at which the hose enters the sling and exits the sling would have been an obvious choice of design based on the height of the support, the flexibility of the hose, the length of the hose, the desired entrance and exit angles, for example, and those of ordinary skill in the art could have determined suitable entrance and exit angles based upon the intended use of the hose holder system.
With respect to claim 17, a portion of the hose of Schave as modified by Sterner
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schave in view of Chaurushia.
It is unclear if the sling 74 of Schave is rigid.
Chaurushia (U.S. Patent 6,607,573 to Chaurushia et al.) teaches a hose support system comprising an external support 24 and flexible straps 26.  From this teaching, it would have been obvious to those of ordinary skill in the art at the time of filing to use flexible straps to support the hose of Schave such that no rigid element contacts the hose between an opening and the dispenser, thereby protecting the hose from damage.

Claims 6, 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schave in view of Semak and Kressierer-Huber.
Schave is applied as with respect to claims 1 and 15 above, but the details of the sling are not specified.
Semak (U.S. Patent 5,226,456) teaches a sling for supporting a length of flexible hose.  The sling includes a sleeve portion 16 which supports the hose.
Kressierer/Huber (U.S. Patent 7,637,288 to Kressierer/Huber et al.) teaches a cover for a hose comprising an adjuster 2, 4 to adjust the size of an entrance to the cover as shown in figure 1.  The cover may also have a hook and loop fastener 125 
From the teachings of Semak and Kressierer/Huber it would have been obvious for the sling of Schave to comprise a length and an adjuster configured to adjust as size of one of an entrance opening or exit opening, and further be configured to fold along a longest length thereof and to couple to itself in order to allow the sling to be applied to the hose without having the 2 slide the hose through the sling from one end and pull it out through the other end.  This would yield the predictable result of allowing the hose to be supported by the sling while connected to the melter.

Allowable Subject Matter
Claims 10-14 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or fairly suggest in a hose holder system as claimed, a rigid holder which is rotatable through a swiveling base, wherein the hose extends .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 has been considered and placed of record.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee:   /PCE/ 

Conferee:   /GAS/








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.